DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: An airway support device with a first longitudinal strip for attachment to a first region of cartilage; a first lateral strip extending from the first longitudinal strip and having multiple first attachment members; a second longitudinal strip for attachment to a second region of cartilage; and a second lateral strip extending from the second longitudinal strip and having a second attachment member, wherein the second attachment member is configured to selectively engage one of the first attachment members to connect the first lateral strip to the second lateral strip in a corresponding one of multiple adjustable configurations is novel over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riina et al. 9,532,889; Sostek et al. 2020/0085557; Fleury et al. 2016/0143724

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 7, 2022